         19-23257-shl          Doc 44        Filed 05/27/20 Entered 05/27/20 17:12:21                           Main Document
                                                           Pg 1 of 1
                                                                                                                Partners
                                                                                                                Mark R. Knuckles
                                                                                                                Richard F. Komosinski
                                                                                                                Jordan J. Manfro
        565 Taxter Road, Suite 590| Elmsford, New York 10523
                                                                                                                John E. Brigandi
        Tel (914) 345-3020 | eFax (914) 992-9154 | www.kkmllp.com

                                                                                                                Ernest A. Yazzetti, Jr., Esq.
                                                                                                                Attorney
                                                                                                                (914) 345-3020, ext. 364
                                                                                                                ey@kkmllp.com
                                                                                      May 27, 2020
        VIA ECF
        Judge Sean H. Lane
        U.S. Bankruptcy Court
        Southern District of New York
        300 Quarropas Street
        White Plains, NY 10601

                  Re:       In re: Michele Foley
                            Case No. 19-23257-shl

        Dear Judge Lane:

                 This office represents SN Servicing Corporation, as servicer for MCH Sub I, LLC, a secured
        creditor, in the above-referenced matter. Please allow this letter to serve as a status update in this matter.

                 On August 16, 2019, our office filed a Motion for Relief from Stay with In Rem Relief (ECF No.
        15). At the initial hearing, monthly adequate protection payments in the amount of $4,352.74 were to begin
        October 1, 2019 and continue monthly thereafter. An Order directing same was entered on September 19,
        2019 (ECF No. 20). Further, Debtor’s counsel was to proceed with efforts to void judgment liens and to
        then proceed with the sale of the property.

                 At the December 11, 2019 status hearing, we advised that the October adequate protection payment
        was received, but November and December payments were still outstanding. On February 12, 2020, a
        hearing was held whereby Debtor advised will be converting to Chapter 11. An Order Converting Case was
        entered.

              As of the filing of this letter, SN has advised that the Debtor remains due for adequate protection
        payments from November 2019 up to and including May 2020.

                  If there are any questions, please do not hesitate to contact our office.

                                                                   Respectfully,
                                                                   Knuckles, Komosinski & Manfro, LLP
                                                                   /s/ Ernest A. Yazzetti, Jr., Esq.
                                                                   Ernest A. Yazzetti, Jr., Esq.
                                                                   Counsel for SN Servicing Corporation, as servicer
                                                                   for MCH Sub I, LLC

        cc: All Counsel – via ECF
New York Fishkill Office: 300 Westage Business Center Drive |Suite 160|Fishkill, NY 12524|Tel (914) 345-3020|eFax (914) 345-3020
New Jersey Office: 600 East Crescent Avenue| Suite 201| Upper Saddle River, NJ 07458 | Tel (201) 391-0370 | eFax (201) 781-6744
